 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE VERN ELLESBURY,                          No. 2: 18-cv-2744 KJM KJN P
12                        Plaintiff,
13            v.                                        ORDER
14    J. FERNANDEZ, et al.,
15                        Defendants.
16

17          Pending before the court is plaintiff’s request for subpoenas. (ECF No. 47.) Plaintiff

18   requests that the Clerk of the Court issue subpoenas for plaintiff’s witnesses: Officer Basile,

19   Officer Lee, Office Austin and Dr. Win. It appears that plaintiff is requesting that these witnesses

20   be subpoenaed to testify at trial.

21          No trial date has been set in this action. For this reason, plaintiff’s request for subpoenas

22   for trial witnesses is premature. Accordingly, IT IS HEREBY ORDERED that plaintiff’s request

23   for subpoenas (ECF No. 47) is denied without prejudice.

24   Dated: November 21, 2019

25

26
     Elle2744.sub
27

28
                                                       1
